 578DECISIONSOF NATIONALLABOR RELATIONS BOARDCiervo Blanco,Inc. & Blanco Venado,Inc.andUnionde Periodistas,ArtesGraficas y Ramas AnexasAfiliada a The NewspaperGuild (AFL-CIO),Petitioner.Case 24-RC-5091June 14, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOPursuantto a Stipulation for Certification UponConsent Election an election was conducted on July11, 1973, under the supervision of the RegionalDirector for Region 24 among the employees in theunit described below.Upon the conclusion of theelection,the parties were furnishedwith a tally ofballotswhich showed that, of approximately 382eligible voters, 340 ballots were cast, of which 160were for the Petitioner,136were against thePetitioner,and 37were challenged.There were sevenvoid ballots.The challenged ballots were sufficient toaffect the results of the election.Thereafter, theEmployer filed timely objections to conduct affectingthe results of the election.In accordance with the NationalLaborRelationsBoard Rules and Regulations,the Regional Directorconducted an investigation and on March6,1974,issued and duly served on the parties his Report andRecommendations on Objections and ChallengedBallotsin which he recommended that the objectionsbe overruled, that the challenges to 15 ballots besustained,that the remaining challenges not beresolved as they do not affect the results of theelection,and that the Petitioner be certified.Thereafter, the Employer filed timely exceptions tothe Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case,the Boardfinds:1.The Employeris engaged in commerce withinthemeaningof the Act,and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employeesof the Employer.3.A questionaffecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The following employees of the EmployerIWe adoptthe RegionalDirector's recommendationthat Objections Iand 2 be overruledand that challengesto 15 ballots be sustained in theconstitute a unit appropriatefor the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Allproductionandmaintenanceemployees,including plant clerical employees,employed bythe Employer at its factory location in Fajardo,PuertoRico,but excluding all office clericalemployees,professional personnel,guards, andsupervisors as definedin the Act.5.TheRegionalDirector found no merit inEmployer's Objections 3, 4, 5, 6, 7, and 8 andrecommended that they be overruled' and that acertification of representative be issued.He conclud-ed that Petitioner's acts of violence and repeatedthreats were directed at maintaining its picket line,rather than influencing the election,that the miscon-duct was dissipated by the almost 30-day hiatus fromthe end of the objectionable conduct to the date ofthe electionand byPetitioner's adherence to aprivate settlement agreement.We do not agree. Inour view, Petitioner'sconduct interfered with theemployees'freechoice in the election.For thereasons discussed below,we shall order the electionset aside and a second election be held.Petitioner on or about May 28,1973, establishedand maintained a picket lineat Employer's plant insupport of its demands for recognition and itsbargaining position.From May 28 through June 5,pickets, in the presence of Petitioner'sorganizers,threatened and assaulted employees attempting tocross the picket lines.On June 5,a petition was filed.Between June 6 and 12,an employee's automobilewas firebombed and homes and automobiles of otheremployees were damaged.Individual strikers andgroups of strikers visited employees'homes andwarned and threatened them not to cross the picketline or their persons and families would be injuredand property would be damaged. An organizer forPetitioner was present during these visits to employ-ees' homes.On June 15, the Employer and the Petitionerentered into a private settlement agreement. Theagreement provided that(1) Petitioner withdraw itspicket on or before 7 a.m. that day and notify allemployees over the radio of such withdrawal andthat all employees might return to work except eightnamed persons(who presumably engaged in picketlinemisconduct); (2) the parties execute a stipulationbefore the Board foran electionon July 11, 1973; (3)theeightnamed persons referred to above bereinstated if Petitioner won the election,but not ifPetitioner lost; (4) the Employer withdraw unfairabsence of exceptions thereto.211 NLRB No. 51 CIERVO BLANCO,INC.579labor practice charges it had filed against Petitioner;(5) the Employer would take steps after the electionto have criminal proceedings involving picket-linemisconduct dropped; (6) the agreement is of aprivate nature,not to be given publicity by either oftheparties;and (7)any doubt,controversy, ordispute arising in relation to the agreement beresolved between designated attorneys for the respec-tive parties.An addendum to the agreement providesthat the Employer shall take no reprisals or discrimi-nate against any employee for union activities.There is no allegation or evidence of objectionableconduct occurring after June 15.However, theEmployer contends that a Petitioner leaflet distribut-ed on June 22, which stated,"If they[Employer]want war,then we will give them [Employer] warwhenever they want it again,"served to keep alivethe atmosphere of terror,fear,reprisal,and coercionthat it contends existed prior to June 15. TheEmployer also contends that Petitioner violated thesecrecy clause of the June 15 private agreement bypublicizing the agreement.The agreement was adhered to except for thealleged breach of its no-publicity clause by Petition-er.The Regional Director recommended the overrul-ing of the objections to the extent that they involveevents antedating June 5, the date of the petition.However,he considered such events as they lentmeaning and dimension to postpetition conduct. TheRegional Director found that the references to "war"in the leaflet were directed toward violations of thesettlement agreement and not toward a resumptionof the acts of violence.And the breach of the privacyclause of the private agreement in no way interferedwith the free choice of the employees.The Regional Director found that the conduct thatoccurred after the filing of the petition was of soaggravated a character as to create a generalatmosphere of fear and reprisal that rendered a freechoice of representative impossible.However,because(1) the violence was directedtoward effectiveness of the strike rather than towardinfluencing the election,(2) there was substantialadherence to the settlement agreement,and (3) therewas a 30-day period of peace before the election, theRegional Director found that the affects had beendissipated.He therefore recommended certification.We do not agree. This conduct during the criticalperiod,no matter when during that period it occurs,is ground to set aside an election.Moreover,there isa fundamental inconsistency in saying at one pointthat the conduct made a free election impossible andimmediately thereafter saying that the violence doesnot matter because it had another object.We haveserious doubts that the employees made such nicedistinctions.Accordingly,we shall set aside theelection conducted on July 11, 1973, and order a newelection.ORDERIt is hereby ordered that the election of July 11,1973, among the employees in the unit hereinbeforeset out, be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]